UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-6747



EVANS LEE JONES,

                Petitioner - Appellant,

          v.


M. PETTIFORD, Warden,

                Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:06-cv-02597-CMC)


Submitted:   July 22, 2008                 Decided:   July 28, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Evans Lee Jones, Appellant Pro Se.      Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Evans Lee Jones, a federal prisoner, appeals the district

court’s order denying his post-judgment motion for order to show

cause.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See Jones v. Pettiford, No. 3:06-cv-02597-CMC (D.S.C. filed

Apr. 30, 2008; entered May 1, 2008).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          AFFIRMED




                               - 2 -